Citation Nr: 0428858	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  01-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 13, 2000, for 
a grant of service connection for schizophrenia, paranoid 
type, to include whether there was clear and unmistakable 
error in a March 1982 rating decision denying service 
connection for that disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1969 until January 
1972 and from September 1974 until December 1979.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This matter was previously before the Board in August 2003.  
At that time, it was remanded for further development prior 
to appellate consideration on the merits.  


FINDINGS OF FACT

1.  The veteran separated from service in December 1979; he 
did not file a claim for compensation for a psychiatric 
condition within 1 year from separation.

2.  The veteran first filed a claim of entitlement to service 
connection for a psychiatric disability on November 24, 1981.

3.  The veteran's initial claim was denied by the RO in an 
unappealed March 1982 rating decision.

4.  The March 1982 decision wherein the RO denied service 
connection for a psychiatric disability was reasonably 
supported by evidence then of record, does not contain any 
error of fact or law that when called to the attention of 
later reviewers, compels the conclusion to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error; and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.

5.  The veteran requested on multiple occasions that his 
psychiatric claim be reopened; such request was finally 
denied by the Board in a December 1996 decision.

6.  Subsequent to the last final December 1996 Board 
decision, on June 13, 2000, the veteran again submitted a 
request to reopen his claim of entitlement to service 
connection for a mental disorder.

7.  In an August 2001 rating decision, service connection for 
schizophrenia, paranoid type was granted at 30 percent 
disabling, from June 13, 2000.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision wherein the RO denied 
entitlement to service connection for a psychiatric 
disability did not contain CUE.  38 C.F.R. § 3.105 (2003).

2.  The criteria for an effective date, prior to June 13, 
2000, for a grant of entitlement to service connection for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Downstream issue

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC   8-2003.

In the present case, an August 2001 rating decision granted 
entitlement to service connection for schizophrenia, paranoid 
type, effective June 2000.  The veteran submitted a notice of 
disagreement contesting the effective date of the award.  As 
such, the present appeal involves a "downstream issue" as 
contemplated by VAOPGCPREC 8-2003.  Nevertheless, the Board 
acknowledges that, prior to the August 2001 rating decision, 
the veteran was sent a notice letter dated in April 2001.  
However, that letter failed to apprise the appellant of which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA would attempt to 
obtain on his behalf.  Therefore, because the veteran never 
received complete notice as to the underlying service 
connection claim, the exception to the duty to notify 
articulated in VAOPGCPREC 8-2003 does not apply.  Rather, the 
VCAA duty to notify remains in effect as to this issue.



Duty to Notify

A February 2004 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claim, as well as his and VA's development 
responsibilities.  The veteran was also requested to send any 
evidence in his possession, pertinent to the appeal, to VA.  
Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports, and written communications 
from the veteran.  Also of record are VA examination reports.  
Additionally, a transcript of the veteran's August 2002 
hearing before the RO is associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110.

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by the Secretary.  Any communication or 
action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. §§ 3.151, 
3.155.

When a claim has been filed which meets the requirements of 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."  

Further, the CAFC stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.  All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Discussion

In the present case, the veteran was discharged from his 
final tour of active service in December 1979.  He submitted 
a service connection claim for a personality disorder in 
November 1981.  As his claim was raised more than one year 
following separation from service, the veteran is not 
entitled to an effective date of the day following separation 
from service.  See 38 C.F.R. § 3.400(b)(2).  Moreover, the 
date of his original claim, November 24, 1981, also cannot 
serve as the effective date here.  The reason for this is 
that, when his original claim was denied in March 1982, the 
veteran did not perfect an appeal.  As a result, that 
determination became final.  38 U.S.C.A. § 7105 (West 2002).  

In correspondence received by the RO in June 1986 and March 
1990, the veteran sought to reopen his claim of entitlement 
to service connection for a mental disability.  The RO denied 
the claim, finding that new and material evidence had not 
been presented to reopen the claim.  The veteran appealed 
that determination and the matter eventually came before the 
Board in December 1996.  At that time, the Board denied the 
veteran's request to reopen his psychiatric claim.  That 
decision was not appealed and is also final.  38 U.S.C.A. 
§ 7104 (West 2002).

Because of the final decisions rendered in March 1982 by the 
RO and in December 1996 by the Board, the claim is now 
properly characterized as a "reopened claim."  Again, the 
effective date of an award based on a claim reopened after 
final adjudication is the date of receipt of claim or the 
date the entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  

Following the last final December 1996 Board determination, 
the veteran requested that his psychiatric claim be reopened.  
Accompanying his claim were VA outpatient treatment reports.  
The claim was received by the RO on June 13, 2000.    

The Board has reviewed the claims file in an attempt to find 
any other correspondence which might serve as an informal 
claim.  However, no document prior to June 13, 2000, can be 
construed as identifying a claim of entitlement to service 
connection.  See 38 C.F.R. § 3.155 (2003).  In fact, the only 
other communication between the December 1996 last final 
Board decision and the veteran's June 2000 informal claim is 
an October 1999 request for a complete copy of his claims 
file.  As such request did not identify a benefit sought, it 
cannot serve as an informal claim.

Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
June 13, 2000, date selected by the RO was appropriate.  The 
reason for this is that, if the entitlement arose prior to 
June 13, 2000, then the date of claim would be the later of 
the two, and hence the correct effective date as provided by 
38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after June 13, 2000, would not entitle 
the veteran to an earlier effective date, since the later of 
the two dates is controlling.

There remains one possible means by which the veteran could 
be awarded an earlier effective date as to his award of 
service connection for schizophrenia, paranoid type.  
Specifically, if, as the veteran argues, there is a showing 
of CUE with respect to the March 1982 rating decision wherein 
the RO initially denied service connection for a mental 
disorder, then that determination would cease to be final and 
a claim date retroactive to November 1981 (the date of his 
original claim) could be applied.  

Thus, it is necessary to revisit the March 1982 rating 
decision.  At that time, the evidence revealed that veteran 
was seen in service between August and September 1979 for 
behavioral problems.  The admitting diagnosis was acute 
psychotic reaction and the veteran was initially thought to 
have paranoid schizophrenia.  The veteran was ultimately 
diagnosed with an antisocial personality disorder.  
Additionally, the evidence of record at the time of the March 
1982 rating decision showed that, subsequent to service, the 
veteran was hospitalized in September 1981 at the Sarasota 
Palms Hospital for paranoid schizophrenia.  Then, in November 
1981 he was hospitalized at the G. Pierce Wood Memorial 
Hospital for a schizo-affective disorder.  VA examination in 
January 1982 revealed a diagnosis of schizophrenic reaction, 
paranoid type, but there was no etiological opinion linking 
such condition to service.  

The RO held that, based on the above facts, the evidence did 
not establish that the veteran's schizophrenia was incurred 
in service.  Thus, the claim of entitlement to service 
connection was denied.

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  
However, upon review of the evidence then of record, it can 
be seen that the RO correctly stated the facts pertinent to 
the veteran's claim.  Thus, one basis for a finding of CUE 
has been eliminated here.  

The other means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

In essence, then, in order for the veteran to prevail in his 
contention of CUE, he must demonstrate that the evidence of 
record at the time of the earlier decision could have 
resulted in only one possible conclusion, namely, that he was 
entitled to a grant of service connection for schizophrenia, 
paranoid type.  



As stated above, the evidence before the RO in 1982 did not 
necessitate the finding that the veteran's schizophrenic 
reaction had its inception in service.  Indeed, a reasonable 
mind could have concluded that the personality disorder that 
stood as the veteran's final diagnosis upon discharge was a 
distinct disorder from his schizophrenic reaction.  

The Board acknowledges that the in-service medical records 
did contain a September 1979 diagnosis of schizophrenia, 
paranoid type.  Thus, one could argue, as the veteran does, 
that such diagnosis suggests a connection to the 
schizophrenic reaction diagnosed subsequent to discharge in 
1981.  The Board agrees that the evidence does suggest such a 
relationship.  However, for a CUE claim to be successful, it 
is not enough that the evidence suggests that another outcome 
was possible.  Rather, the evidence of record must demand 
that the only possible outcome was a grant of the benefits 
sought by the veteran.  Here, the evidence of record in 1982 
did not require a finding of service connection.  Indeed, 
based on the absence of a competent etiological opinion 
linking the post-service diagnoses to the in-service 
findings, the RO's denial is logical and permissible.  

The Board further acknowledges the veteran's complaint that 
the January 1982 VA examination was conducted by an examiner 
who did not have access to his service medical records.  
Thus, the veteran contends, he was deprived of the 
opportunity for the examiner to comment as to nexus.  While 
such argument is valid, it is also untimely.  Indeed, the 
veteran was notified of the unfavorable decision and was 
afforded the opportunity to initiate an appeal back in 1982.  
He declined to do so.  As a consequence, that decision became 
final, rendering moot the types of arguments now raised some 
22 years later by the veteran.  Further, the Board notes that 
the VA's failure to comply with the duty to assist cannot 
form a basis for a claim of clear and unmistakable error 
since such a breach creates only an incomplete rather than an 
incorrect record.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

For all of the foregoing reasons, the Board finds that the 
March 1982 rating action is valid and remains final.  This 
being the case, the earliest possible effective date 
permitted for a grant of service connection for 
schizophrenia, paranoid type, is June 13, 2000, the date of 
the veteran's first request to reopen his claim after the 
last final Board denial in December 1996.  As this is the 
effective date presently assigned, the veteran's claim of 
entitlement to an earlier date must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The requirements for a finding of CUE in a March 1982 rating 
decision
having not been established, entitlement to an effective date 
prior to June 13, 2000, for the grant of service-connection 
for schizophrenia, paranoid type, is denied.


 

	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



